Case 2:18-cr-00008-JRG-RSP Document 659 Filed 07/14/20 Page 1 of 1 PageID #: 2383



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  UNITED STATES OF AMERICA                       §
                                                 §
  v.                                             §   Case No. 2:18-CR-8-15 JRG-RSP
                                                 §
  JOHNNY DUAYNE TUCKER                           §

               ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                        FINDING DEFENDANT GUILTY

        On this day, the Court considered the Findings of Fact and Recommendation of United

 States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 1 of an

 information charging defendant with a violation of 18 U.S.C. ' 922(a)(6), false statement during

 purchase of firearm. Having conducted a proceeding in the form and manner prescribed by FED.

 R. CRIM P. 11, the Magistrate Judge recommends that the Court accept the defendant=s guilty plea.
     .
 The parties waived their right to file objections to the Findings of Fact and Recommendation. The

 Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

        It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

 States Magistrate Judge, filed June 15, 2020, are hereby ADOPTED.

        It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

 defendant GUILTY of Count 1 of the information in the above-numbered cause.

        So ORDERED and SIGNED this 13th day of July, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
